UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-7962


JAMES EDWARD SPELLER, II,

                 Petitioner - Appellant,

          v.

THOMAS ASBELL,

                 Respondent – Appellee,

          and

STATE OF NORTH CAROLINA,

                 Respondent.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-hc-02058-FL)


Submitted:   April 28, 2014                    Decided:   May 2, 2014


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Edward Speller, II, Appellant Pro Se. Mary Carla Hollis,
Assistant  Attorney   General,  Raleigh,  North Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James Edward Speller, II, seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.     The order is not appealable unless a circuit justice

or   judge   issues       a    certificate       of   appealability.         28     U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue   absent       “a       substantial    showing       of     the     denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                     Slack v. McDaniel, 529 U.S.

473, 484-85 (2000).

             We have independently reviewed the record and conclude

that Speller has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal as it pertains to the

district court’s order dismissing Speller’s § 2254 petition as

untimely.

             Speller       also    seeks    to    appeal    the     district       court’s

order denying his motion for a certificate of appealability.                             In

light   of     our        decision    not        to    grant    a       certificate      of

appealability on the district court’s order dismissing Speller’s



                                            2
§ 2254 petition, we dismiss as moot Speller’s appeal as to this

order.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3